         Case 1:20-cv-00183-MKV Document 27 Filed 04/30/20 Page 1 of 2

                                                                             USDC SDNY
                                                                             DOCUMENT
UNITED STATES DISTRICT COURT                                                 ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                DOC #:
                                                                             DATE FILED: 4/30/2020

 NEW YORK CIVIL LIBERTIES UNION,

                         Plaintiff,                                     20 Civ. 183 (MKV)

        v.

 ADMINISTRATION FOR CHILDREN AND
 FAMILIES, OFFICE OF REFUGEE                                                 ORDER
 RESETTLEMENT, and U.S. DEPARTMENT
 OF HEALTH AND HUMAN SERVICES,

                         Defendants.



MARY KAY VYSKOCIL, United States District Judge:

       Pursuant to the Court’s Scheduling Order dated April 15, 2020 (ECF No. 25), the parties

to this Freedom of Information Act (“FOIA”) action appeared before the Court telephonically for

an initial conference on April 29, 2020. Having heard from the parties at that conference and

reviewed their pre-conference submissions, see ECF No. 24, the Court hereby ORDERS that:

       1. Defendants shall process records potentially responsive to the FOIA request at issue

             in this litigation, see ECF No. 8-2, at a rate of no less than 400 pages per month;

       2. Beginning on May 15, 2020, and on a rolling basis every 30 days thereafter,

             Defendants shall release to Plaintiff all processed, responsive records;

       3. Concurrent with each production required by this Order, Defendants shall advise

             Plaintiff via email of the total number of pages processed;

       4. To the extent Defendants assert any privilege, exemption, or exclusion as to any

             responsive record or portion thereof, Defendants shall, concurrent with each

             production required by this Order:
       Case 1:20-cv-00183-MKV Document 27 Filed 04/30/20 Page 2 of 2



             a. Release a redacted version of the record, redacting only those portions as to

                 which privilege, exemption, or exclusion is asserted;

             b. Produce to Plaintiff via email a log that, as to each redacted record or portion

                 thereof:

                     i. Describes the redacted material;

                    ii. Identifies the specific privilege, exemption, or exclusion asserted; and

                   iii. Explains the legal basis for the assertion of the privilege, exemption,

                        or exclusion;

      5. Any dispute between the parties with respect to the processing or production of

         records under this Order shall be governed by Rule 3.D. of the Court’s Individual

         Rules of Practice in Civil Cases concerning discovery disputes.



      SO ORDERED.



Date: April 30, 2020                                __________________________________
      New York, New York                                  MARY KAY VYSKOCIL
                                                          United States District Judge




                                              2
